Atkinson, J.
The judgment sought to be established as a lien against one fourth of the partnership assets in the hands of the receiver, and of a superior dignity to all liens upon such 'assets, except older judgments and liens against the partnership, was not a judgment against the partnership, but was one against J. T. Allen as an individual. Under the well-established rule as to the disposition of partnership assets by a court through the hands of its receiver, the joint or partnership assets will be applied first to the payment of partnership debts, and none of such assets can be devoted to the payment of the individual indebtedness of the partners until all of the partnership debts have been satisfied. It does not appear from the petition for intervention whether the assets in the hands of the receiver were sufficient to pay the partnership debts; but the contention made in the petition was that the judgment which the Shaws had obtained against Allen individually, who was a member of the partnership, had a prior lien on one fourth of the partnership assets, except as to older judgments *569and liens against the partnership. Clearly such a contention was not sustainable. The attachment sued out by the Shaws. against Allen as an individual, and for the purchase-price which he had agreed to pay them for their interest in the partnership which they had sold to him, certainly did not operate to give the Shaws any lien as against Allen’s interest in the partnership over that of other creditors of the firm. The attachment was never- levied, and indeed it could not have been levied upon Allen’s interest in the partnership, even though the assets of the firm had not been in the hands of the receiver. The Civil Code expressly provides that an attachment against an individual member of a copartnership shall be levied only upon the separate property of such copartner. § 5067. From what has been said it is manifest that the court did not err in granting the order of which complaint was made. Camp v. Meyer, 47 Ga. 414 (7). See, in this connection, Sheppard v. Bridges, 137 Ga. 615 (74 S. E. 245).

Judgment affirmed.


All the Justices concur.